The plaintiff was granted a judgment of separation from bed and board from her husband on May 3, 1932. After the lapse of one year, she brought the present suit for divorce, alleging that no reconciliation had taken place. The defendant put the case at issue by filing answer. At the trial plaintiff proved that no reconciliation had taken place, and was granted a divorce as prayed for. Defendant appealed. Counsel for defendant has filed no brief, nor did he appear in court to argue the case orally. The testimony taken at the trial is in the record, and shows that no reconciliation had taken place between the parties since the judgment of separation was signed on May 3, 1932. The judgment appealed from is correct, and is therefore affirmed. *Page 3